IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,565-01


EX PARTE WILLIAM JOHN BEICHNER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1280606 IN THE 338TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to thirty-five years' imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction. Beichner v. State, 14-11-00958-CR (Tex. App.--Houston [14th Dist.] 2012, no pet.).
	Applicant contends that he was denied the opportunity to file a petition for discretionary
review (PDR).  Appellate counsel filed an affidavit with the trial court.  The trial court found his
affidavit credible and determined that Applicant did not have the opportunity to file a PDR.  The trial
court made no recommendation.  We conclude that there was a breakdown in the system.  Ex parte
Riley, 193 S.W.3d 900, 902 (Tex. Crim. App. 2006).  We find, therefore, that Applicant is entitled
to the opportunity to file an out-of-time PDR of the judgment of the Fourteenth Court of Appeals
in case number 14-11-00958-CR that affirmed his conviction in cause number1280606 from the
338th District Court of Harris County.  Applicant shall file his petition for discretionary review with
this Court within 30 days of the date on which this Court's mandate issues.

Delivered: June 12, 2013
Do not publish